EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
On page 7, line 11, [0063], replace “Fig. 7” with --Fig. 7A--.
In claims 41-42, 47-48 and 50, please replace “Claim 39” with -–Claim 40--.
	In claims 52-56 and 59, please replace “Claim 49” with –-Claim 50--.

DETAILED ACTION

The After Final Amendment filed by Applicant on 12/03/2021 is entered.

Claims 1-39, 49 and 51 are canceled.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 12/03/2021 have been fully considered and they are found persuasive.

The rejection of claim(s) 40-49 under 35 U.S.C. 103 as being unpatentable over Hamilton et al., US 2013/0210965 A1 (hereinafter “Hamilton”) is withdrawn.

The rejection of claims 50-59 under 35 U.S.C. 103 as being unpatentable over Hamilton in view Hamilton in view of Mallikarjun et al., U.S. Patent No. 5,442,041 (hereinafter “Mallikarjun”) is withdrawn.

Allowable Subject Matter/Reasons for Allowance
Claims 40-48, 50 and 52-59 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is Hamilton & Mallikarjun.  Hamilton teaches a composition comprising 10-50 wt. % wood pulp fiber (i.e., cellulose filament) and 45-85 wt. % thermoplastic polymer. See Hamilton, Abstract. Hamilton further teaches a composition comprising a 0.2-10 wt. % compatibilizer (e.g., polyolefin grafted with maleic anhydride). See Hamilton, [0041] – [0043]. Hamilton further teaches thermoplastic polymers (e.g., polylactic acid, ABS, polyolefins) and glass fibers. See Hamilton, [0036] – [0038] & [0044]. Hamilton further teaches extrusion methods to form composites. Mallikarjun teaches the 

As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Hamilton & Mallikarjun to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762